PER CURIAM.
We agree that the complaint herein was properly dismissed for failure to state a cause of action but think that leave to amend should have been granted as it appears that the deficiency is curable by amendment. Leave to amend a complaint should be freely given when justice so requires. Fla.R.Civ.P. 1.190(a). But cf. De-Maris v. Asti, 426 So.2d 1153 (Fla. 3d DCA 1983) (leave to amend need not be granted when it is clear that the pleading deficiency is one which cannot be cured by amendment).
Reversed and remanded.